En Juez Asociado Se. Az.deey,
emitió la opinión del tribunal.
Tanto el acusado apelante como el Fiscal de este Tribunal Supremo solicitan que revoquemos la sentencia- que se dictó en este caso y que absolvamos al acusado.
Domingo Marietti fué denunciado por Diego Vélez Go-tay por delito de libelo infamatorio imputándole que el 13 de junio de 1922 y en Yauco, el citado Domingo Marietti, de una manera ilegal, maliciosa y voluntaria y sin causa probable formuló una denuncia escrita contra Diego Vélez Gotay con la maliciosa intención de difamarle, tendente a im-pugnar su honradez, al aseverar bajo juramento que el de-nunciante Diego Vélez Gotay “de una manera ilegal, volun-taria y maliciosa y con la intención de lucrarse compró me-dicinas sustraídas de la Farmacia Municipal de Yauco, cuyos medicamentos estaban dedicados al servicio de los pobres,” exponiendo así el denunciante Diego Vélez Gotay al odio, desprecio y ridículos públicos.
El acusado Domingo Marietti formuló contra esa de-nuncia la excepción de que no aduce hechos constitutivos de delito y entendemos que debió ser sostenida por el tribunal inferior porque la denuncia hecha por Marietti contra Vélez Gotay y por la cual se persigue ahora el delito de libelo no imputó a Vélez Gotay delito alguno pues el hecho atribuido a Vélez Gotay de que con intención de lucrarse compró me-dicinas sustraídas de la Farmacia Municipal de Yauco no es constitutivo del delito de hurto especificado en, el artículo 438 del Código Penal toda vez que no alegó que tales me-dicinas fueran compradas por él sabiendo que eran hurtadas, requisito que es esencial para que ese delito exista, según hemos declarado en el caso de El Pueblo v. Acevedo, 18 D. P. R. 236. Por consiguiente, resultando de la denuncia que motiva esta apelación que Marietti no imputó a Vélez *692Gotay deiito alguno en la denuncia que contra él formuló, no expone hechos constitutivos del delito de libelo y la sen-tencia condenatoria dictada contra el apelante debe ser re-vocada y absuelto el acusado.

Revocada la. sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.